Per Curiam.
TMs was au indictment charging Jerry Richmond with the crime of rape upon the person of Minnie *69Eichler. The cause was tried in Graham county, and he was found guilty, and sentenced to a term of five years in the territorial prison. We have examined the evidence in the case, and are of the opinion that the evidence sustains the conviction. It is urged that the court erred in not permitting evidence to go to the jury on behalf of defendant that the house in which she lived was a house of bad reputé for chastity. The record shows that she was 13 years old; that she lived with her mother; and that no other person occupied the house-with them. In such case, the general reputation of the house was not material. No other error is pointed out.
The judgment is affirmed.